           Case 1:18-cr-00319-LTS Document 300 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :             18-CR-319 (LTS)
                                                                       :
MILTON CHARDON,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The change of plea proceeding in this matter is hereby scheduled to occur as a

telephonic conference on October 23, 2020, at 9:00 a.m.

                 At the time of the proceeding, counsel should call 888-363-4734 and use access

code 1527005# and password 1866#. (Members of the press and public may call the same

number, but will not be permitted to speak during the conference.) As requested, defense

counsel will be given an opportunity to speak with the Defendant by telephone for fifteen

minutes before the proceeding begins (i.e., 8:45 a.m.); defense counsel should make sure to

answer the telephone number that was previously provided to Chambers at that time.

                 Counsel should adhere to the following rules and guidelines during the hearing:

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel



CHARDON - CNG OF PLEA HRG AT&T SCHD ORD.DOCX              VERSION OCTOBER 14, 2020                     1
         Case 1:18-cr-00319-LTS Document 300 Filed 10/14/20 Page 2 of 2




               should spell any proper names for the court reporter. Counsel should also take
               special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

               All other provisions of the Court’s Order dated October 8, 2020 (Docket Entry

No. 297) remain in effect.


       SO ORDERED.

Dated: New York, New York
       October 14, 2020
                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




CHARDON - CNG OF PLEA HRG AT&T SCHD ORD.DOCX     VERSION OCTOBER 14, 2020                        2
